Citation Nr: 9911823	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-07 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the feet.

2.  Entitlement to service connection for right knee 
chondromalacia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1991 to February 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
skin disorder of the feet and right knee chondromalacia.  The 
Board remanded this case in September 1998 for further 
development.


FINDINGS OF FACT

1.  No competent medical evidence has been submitted showing 
that any skin disability of the feet is attributable to 
military service or event coincident therewith.

2.  No competent medical evidence has been submitted showing 
that any right knee chondromalacia is attributable to 
military service or event coincident therewith.


CONCLUSIONS OF LAW

1.  The claim of service connection for a skin disorder of 
the feet is not well grounded.  38 U.S.C.A. §§  1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

2.  The claim of service connection for right knee 
chondromalacia is not well grounded.  38 U.S.C.A. §§  1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that the veteran 
has a skin disorder of the feet and right knee chondromalacia 
that began during his period of military service.  
Specifically, they allege that a skin problem first began in 
approximately 1993 or 1994 following a fuel spill in which 
the veteran was covered with fuel oil.  As for right knee 
disability, they allege that the veteran first starting 
experiencing right knee pain in approximately 1994 while 
performing physical training aboard ship.  It is maintained 
that he has continued to experience right knee problems since 
that time.  It is also requested that the veteran be afforded 
the benefit of the doubt.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. § 3.307, 3.309 (1998); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The veteran's service medical records, including a February 
1995 separation examination, are negative for complaints, 
diagnoses, or treatment for either a skin disorder of the 
feet or a right knee problem.  An undated record entitled 
"Medical Surveillance Questionnaire" shows the veteran 
worked around flammable materials, paints, grease, and oils.  
It was also reported that he wore the following protective 
gear:  rubber gloves, goggles, face shields, and/or safety 
shoes.  No skin or right knee problem was noted.

More recently, at a March 1996 VA examination, the veteran 
reported a history of having had a foot rash since 1992.  He 
indicated that he had been told that he had a foot fungus; he 
said that he was treated with salve.  He noted that the rash 
appeared periodically and he did not notice any seasonal 
variations.  As to his right knee, he complained of right 
knee pain and swelling since being stationed in Texas.  
However, he could not recall a specific injury.  On 
examination, his skin showed some excoriation and scaling.  
The examination and x-ray study of the right knee were 
considered normal.  The diagnoses were dermatitis not 
otherwise specified and right knee pain with normal 
examination and x-rays. 

The veteran testified in July 1998 that his skin problem 
first arose in approximately 1993 or 1994 while in the Navy.  
Specifically, he reported that, while taking on fuel aboard 
ship, a spill occurred which caused him to be covered with 
fuel oil.  After the spill, he had to undergo special 
decontamination procedures.  He thereafter had problems with 
the skin on his feet.  His only in-service treatment was from 
a Navy corpsman aboard his ship.  The corpsman x-rayed his 
feet and found no fracture.  He then gave the veteran anti-
fungal medication (both topical and oral).  The veteran said 
that, since that time, the skin of his feet had been 
discolored.  He also had had blisters on the soles of his 
feet, and he had problems with swelling and itching.  

As for his right knee claim, the veteran testified that he 
first starting experiencing right knee problems in 
approximately 1994 while stationed in Texas.  Specifically, 
he noticed a problem--right knee pain--while performing 
physical training.  He sought treatment at the base hospital 
on two occasions.  While he remembered that x-rays were taken 
and that he was given anti-pain medication, he could not 
remember his diagnosis.  Nevertheless, he has since 
experienced periodic knee pain.  Additionally, he also has 
had knee pain after prolonged standing.  His pain was 
centered on the medial and lateral sides of the knee joint.  
He described his pain as a "locking" type sensation.  He 
also reported crepitus with the use of the knee.  The 
veteran, as a minesweeper boatswain, did a lot of heavy 
lifting and rigging.  While performing his job, he 
periodically banged his knee.  He could not point to one 
particular incident that caused his knee problem, yet he did 
recall one incident in approximately 1993 or 1994, while 
aboard ship, when he fell down a ladder and injured his knee.  
At that time he saw a corpsman; he wrapped up the knee 
himself with an Ace bandage and had no further problems with 
the knee. 

What is significant about the evidence described above is, 
paradoxically, what it does not include.  None of the records 
on appeal includes a medical nexus opinion that tends to show 
a relationship between a current disability (skin disability 
of the feet or right knee chondromalacia) and military 
service.  Likewise, no medical opinion has been presented 
that tends to show a relationship between a current 
disability and continued symptoms since service.  Clyburn v. 
West, No. 97-1321 (U.S. Vet. App. April 2, 1999).  
Furthermore, not only does the record on appeal not contain 
nexus evidence for either of the veteran's claimed 
disabilities, but service medical records do not contain 
complaints, diagnoses, or treatment for either a skin 
disorder of the feet or a right knee disability.  Moreover, 
the Board notes that pertinent laws and regulations provide 
that certain disabilities such as arthritis will be presumed 
to have been incurred in service if it becomes manifest to a 
compensable degree within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991; 38 C.F.R. §§ 3.307, 3.309 (1998).  However, there 
is no evidence in the record that the veteran has arthritis 
in his right knee.  Therefore, this statutory presumption 
does not aid the veteran in establishing a well-grounded 
claim.

In reaching its conclusions in this case, the Board has not 
overlooked the veteran's testimony at his July 1998 
videoconference.  However, while a lay witness can testify as 
to the visible symptoms or manifestations of a disease or 
disability, his own opinion as to medical etiology, a 
question integral to the underlying claims of service 
connection, is not helpful.  See Caldwell v. Derwinski, 1 
Vet. App. 466 (1991); Bostain v. West, 11 Vet.App. 124 (1998) 
(someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran is not shown to possess, must 
provide evidence regarding medical knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 492, (1992).  Furthermore, the Board 
is not required to accept evidence that is simply information 
recorded by a medical examiner, unenhanced by medical 
opinion.  LeShore v. Brown, 8 Vet.App. 406 (1995); Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  Accordingly, the 
veteran's lay assertions regarding medical etiology do not 
constitute competent evidence sufficient to make either claim 
well grounded.

It has also been suggested that the Board should determine 
whether the RO complied with M21-1, Part III,  1.03(a) 
(Change 50) (Feb. 23, 1996) and M21-1, Part VI,  2.10(f) 
(Change 48) (Aug. 5, 1996).  The provisions of M21-1 Part VI, 
 2.10(f) provide that "the duty to assist will prevail 
while development is undertaken."  A careful reading of this 
provision clearly shows the initiation of this 
"development" is predicated on the claim being 
"potentially plausible on a factual basis."  Essentially, 
"potentially plausible on a factual basis" means the claim 
is well grounded.  Epps, supra.  Consequently, development is 
undertaken pursuant to M21-1 Part VI,  2.10(f) only after 
the veteran has presented a well-grounded claim.  As the 
veteran has not done so here, M21-1 Part VI,  2.10(f) is not 
applicable to his case.
M21-1 Part III,  1.03(a) provides that "[b]efore a decision 
is made about a claim being well-grounded, it will be fully 
developed."  However, only when a claim is well grounded 
does VA have an obligation to assist the claimant in 
"developing the facts pertinent to the claim." Robinette v. 
Brown, 8 Vet. App. 69, 77-74 (1995) (emphasis added) 
(referring to evidentiary development required by the duty to 
assist under 38 U.S.C.A. § 5107(a)); Epps, supra; Beausoleil 
v. Brown, 8 Vet. App. 459, 465 (1996).  In contrast to the 
evidentiary development referred to in 38 U.S.C.A. § 5107(a), 
the provisions of M21-1, Part III,  1.03(a) refer to 
development of the claim.  The requirement to fully develop a 
claim - as compared to development of the evidence underlying 
the claim - merely demands that VA ensure that the veteran 
has not filed a defective or incomplete application.  See 
38 U.S.C.A. § 5103 (West 1991); Robinette, 8 Vet. App. at 78.  
See 38 C.F.R. §§ 3.1(p), 3.160(a) (1997)(defining a claim as 
an application for VA benefits); see also M21-1, Part III,  
1.01(a) (discussing development of pertinent facts 
"concerning a well-grounded claim"); M21-1, Part VI,  
2.10(f) (discussed, supra); compare M21-1, Part III,  
2.01(c) (during initial screening stage of claims processing, 
the RO shall review all applications and evidence immediately 
to determine if "a claim" is incomplete and requires 
"further development").  Indeed, M21-1, Part III,  1.03(a) 
relies upon Grottveit v. Brown, 5 Vet. App. 91 (1993), in 
which the Court stated that, "[i]f the claim is not well 
grounded, the claimant cannot invoke the VA's duty to assist 
[under 38 U.S.C.A. § 5107(a)] in the [evidentiary] 
development of the claim."  Grottveit at 93, citing 
38 U.S.C.A. § 5107(a).  Therefore, until a veteran has 
submitted a well-grounded claim, VA is under no duty to 
assist the veteran in establishing the evidentiary elements 
of his claim.  

In other words, the requirement to "fully develop" a claim 
pursuant to M21-1, Part III,  1.03(a) is not identical to 
the duty to assist which arises after a well-grounded claim 
has been submitted; instead, it appears to merely reiterate 
the duty to inform under 38 U.S.C.A. § 5103.  Consequently, 
ensuring that a claim is "fully developed" under M21-1 Part 
III,  1.03(a) means that, where the veteran's application 
for benefits is incomplete, VA shall notify the veteran of 
the evidence necessary to complete the application.  Id. at 
80.  As there is no indication in the present case that the 
veteran's application is incomplete, the Board finds that the 
RO complied with 38 U.S.C.A. § 5103 and  1.03(a). 

Because no competent medical evidence has been presented to 
link any currently diagnosed disability to service, the 
veteran's claims are not well grounded.  His representative 
has also requested consideration of the benefit-of-the-doubt 
doctrine; however, this doctrine does not apply until after 
the veteran has submitted a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for a skin disorder of the feet is denied.

Service connection for right knee chondromalacia is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

